Exhibit 10(zz)
 
WAIVER CONSENT AND
SECOND AMENDMENT TO CREDIT AGREEMENT
 
 
THIS WAIVER CONSENT AND SECOND AMENDMENT TO CREDIT AGREEMENT (the “Agreements”
is made as of March _____, 2011 among TASTY BAKING COMPANY, a Pennsylvania
corporation (“Borrower”), the direct and indirect subsidiaries of the Company
parties to the Credit Agreement (as referred to herein) (each a “Subsidiary
Guarantor” and, collectively, the “Subsidiary Guarantors”) and PIDC LOCAL
DEVELOPMENT CORPORATION (the “Lender”).
 
RECITALS
 
WHEREAS, Borrowers, the Subsidiary Guarantors and Lender previously entered into
a certain Credit Agreement dated September 6, 2007, amended by (i) that certain
Forbearance and Amendment Agreement, dated as of January 14, 2011 (as so amended
and as the same may be further amended, supplemented or restated from time to
time, the “Credit Agreement”), pursuant to which, inter alia.  Lender agreed to
extend to Borrower certain credit facilities subject to the terms and conditions
set forth therein;
 
WHEREAS, Borrower and Subsidiary Guarantors are aware that Penntex Construction
Co., Inc.  (“Penntex”), the general contractor for L/S 26th Street South, LP
(“Liberty”) with respect to the Borrower’s Philadelphia Navy Yard Bakery, and
certain of Penntex’s subcontractors have filed, or may file, Notices of Intent
to Lien and/or Mechanic’s Liens, all of which Liens at any time shall not secure
obligations in excess of $1,607,816.64, with respect to amounts due to such
parties that are included in the $1,607,816.64 payment deferral by Liberty under
the terms of the Waiver Letter dated January 14,2011 (the “Specified Lien
Defaults”);
 
WHEREAS, Borrower and Subsidiary Guarantors have requested that Lender waive the
Specified Lien Defaults;
 
WHEREAS, Borrower and Subsidiary Guarantors have requested that the Lender
consent to the Disposition of a certain secured certified administrative claim
against The Great Atlantic & Pacific Company (“A&P”) in the amount of
$309,430.38 at a sales price of not less than 83 cents on the dollar (the
“Permitted A&P Disposition”);
 
WHEREAS, pursuant to Section 2.10 of the Credit Agreement, the Net Cash Proceeds
of the Permitted A&P Disposition shall be applied as repayments of the Loans,
Fixed Asset Loans, the Job Bank Term Loan on a pro-rata basis as set forth in
the Amended and Restated Intercreditor and Collateral Sharing Agreement;
 
WHEREAS, notwithstanding Section 2.10 of the Credit Agreement, Borrowers and
Subsidiary Guarantors have requested that the Lender waive the application of
the Net Cash Proceeds of the Permitted A&P Disposition to the Loans; and
 
WHEREAS, Borrower, Subsidiary Guarantors and Lender have agreed to waive the
Specified Lien Defaults, consent to Permitted A&P Disposition, waive the
application of the Net Cash Proceeds of the Permitted A&P Disposition to the
Loans so long as such Net Cash
 
 
 
 

--------------------------------------------------------------------------------

 
 
Proceeds are used only for working capital purposes of Borrower and the
Subsidiary Guarantors and amend the terms of the Credit Agreement in accordance
with the terms and conditions hereof.
 
AGREEMENT
 
NOW THEREFORE, in consideration of the promises and mutual covenants contained
herein, and the foregoing recitals being fully incorporated as if set forth
below, the parties hereto hereby agree, effective as of the Effective Date (as
defined below), as follows:
 
1.    Defined Terms.  Any capitalized term used but not defined in this
Agreement shall have the meaning given to it in the Credit Agreement.
 
2.    Events of Default and Waiver.
 
(a)    Events of Default.  Borrower and each Subsidiary Guarantor (a)
acknowledge and agree that, without this Agreement, the Specified Lien Defaults
may, with the passage of time or the occurrence or non-occurrence of other
subsequent events, constitute Events of Default under the Loan Documents, and
(b) represent and warrant to Lender that no other Default or Event of Default
has occurred and continues to exist as of the Effective Date (defined below).
 
(b)    Waiver.  Lender hereby waives the Specified Lien Defaults.
 
Except as expressly provided in the preceding Subsection 2(b), this Agreement
does not serve as a waiver of any Defaults or Events of Default which may now or
hereafter exist and the Lender reserve any and all rights and remedies under the
Loan Documents, at law or in equity, in connection with any Defaults or Events
of Default.  This Section 2 shall be limited precisely as written and relates
solely to the Specified Lien Defaults in the manner and to the extent described
above and nothing in this Section 2 shall be deemed to (x) constitute a waiver
of compliance by Borrower with respect to any other term, provision or condition
of the Credit Agreement or any other Loan Document, or any other instrument or
agreement referred to therein, or (y) prejudice any right or remedy that the
Agent or any Lender may now have or may have in the future under or in
connection with the Credit Agreement or any other Loan Document, or any other
instrument or agreement referred to therein.
 
3.    Permitted A&P Disposition.
 
(a)    Consent.  As of the Effective Date (defined below), the Lender hereby
consents to the consummation of the Permitted A&P Disposition.
 
(b)    Waiver.  As of the Effective Date (defined below), the provisions of
Section 2.10 of the Credit Agreement are hereby waived solely as relates to the
application of the Net Cash Proceeds of the Permitted A&P Disposition; provided,
that, the Net Cash Proceeds of the Permitted A&P Disposition are used solely for
working capital purposes of Borrower and the Subsidiary Guarantors.
 
This Section 3 shall be limited precisely as written and relates solely to the
provisions of the Credit Agreement limiting Dispositions (including, Section
7.07, to the extent applicable)
 
 
 
2

--------------------------------------------------------------------------------

 
 
and 2.10 of the Credit Agreement in the manner and to the extent described above
and nothing in this Section 3 shall be deemed to (x) constitute a waiver of
compliance by Borrower and the Subsidiary Guarantors with respect to any other
term, provision or condition of the Credit Agreement or any other Loan Document,
or any other instrument or agreement referred to therein, or (y) prejudice any
right or remedy that the Lender may now have or may have in the future under or
in connection with the Credit Agreement or any other Loan Document, or any other
instrument or agreement referred to therein.
 
4.    Amendments to Credit Agreement.  Section 6.01(a) of the Credit Agreement
is hereby amended as follows:
 
(a)           as soon as available, but in any event within 90 days after the
end of each fiscal year of Borrower, except that for the fiscal year ended
December 25, 2010, within 105 days after the end of such fiscal year, a
consolidated balance sheet of Borrower and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to Lender, which report and opinion shall be prepared in
accordance with generally accepted auditing standards and shall not be subject
to any “going concern” or like qualification or exception or any qualification
or exception as to the scope of such audit and such consolidating statements to
be certified by a Responsible Officer of Borrower to the effect that such
statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of Borrower and its
Subsidiaries;
 
5.    Conditions Precedent.  This Agreement shall become effective on the date
(the “Effective Date”) on which the Agent shall have received:
 
(a)    this Amendment, duly executed and delivered by each of Borrower, the
Subsidiary Guarantors and the Lender;
 
(b)    from  Borrower  and  the  Subsidiary  Guarantors  all  unpaid fees,
disbursements and other charges of Lender’s counsel;
 
(c)    such other documentation and information as Lender may reasonably
request.
 
6.    Representations and Warranties.  Borrower and each Subsidiary Guarantor
represents and warrants to Lender that:
 
 
3

--------------------------------------------------------------------------------

 
 
 
(a)    Borrower and such Subsidiary Guarantor, as the case may be, is: (i) is a
corporation duly organized, validly existing and in good standing under the laws
of its state of formation, and (ii) has all necessary corporate power, authority
and legal right to execute, deliver and perform its obligations under this
Agreement;
 
(b)    the execution, delivery and performance of this Agreement have been duly
authorized by all necessary corporate action on the part of Borrower and each
Subsidiary Guarantor, as the case may be (including, without limitation, any
required shareholder approvals);
 
(c)    the execution, delivery and performance hereof, the consummation of the
transactions herein contemplated and the compliance with the terms and
conditions hereof do not conflict with or result in a breach of, or require
consent under, the organizational documents of Borrower or any Subsidiary
Guarantor, or any applicable law or regulation, or any order, writ, injunction
or decree of any court or governmental authority or agency, or any agreement or
instrument by which Borrower, any Subsidiary Guarantor or any of its property is
bound or by which Borrower, Subsidiary Guarantor or any of its property is
subject, and do not constitute a default under any such agreement or instrument,
or result in the creation or imposition of any lien or encumbrance upon any
property of Borrower or any Subsidiary Guarantor pursuant to the terms of any
such agreement or instrument;
 
(d)    this Agreement has been duly and validly executed and delivered by
Borrower and each Subsidiary Guarantor and constitutes its legal, valid and
binding obligation, enforceable against Borrower and such Subsidiary Guarantor
in accordance with its terms;
 
(e)    no authorizations, approvals or consents of, and no filings or
registrations with, any governmental or regulatory authority or agency, or any
securities exchange, are necessary for the execution, delivery or performance by
Borrower or any Subsidiary Guarantor of this Agreement or for the legality,
validity or enforceability hereof;
 
(f)    there are no Defaults or Events of Default in existence under the Loan
Documents other than the Specified Lien Defaults that may be or become Defaults
or Events of Defaults;
 
(g)    all unencumbered motor vehicle titles owned by Borrower and each
Subsidiary Guarantor have been delivered to the Senior Agent;
 
(h)    neither Borrower nor any Subsidiary Guarantor is aware of any facts or
circumstances that would constitute defaults or events of default under any
Borrower’s agreement(s) with the Senior Lenders, except in connection with the
Specified Lien Defaults, which will be waived by the Senior Lenders concurrently
with this Agreement;
 
(i)    no Borrower is aware of any facts or circumstances that would constitute
defaults or events of default under any Borrower’s agreement(s) with Liberty or
Liberty II;
 
(j)    no Borrower is aware of any facts or circumstances that would constitute
defaults or events of default under the agreements related to the Accredited
Investor Subdebt (as defined in the Forbearance and First Amendment); and
 
 
 
4

--------------------------------------------------------------------------------

 
 
(k)    the representations and warranties in the other Loan Documents are true
and correct in all material respects as of the date hereof.
 
7.    ACKNOWLEDGEMENT AND RELEASE.
 
BORROWER, SUBSIDIARY GUARANTORS AND LENDER EACH ACKNOWLEDGE AND AGREE THAT (I)
THE INDEBTEDNESS, SECURITY INTERESTS AND OTHER LIENS GRANTED TO LENDER SECURING
THE OBLIGATIONS ARE VALID AND PERFECTED IN ACCORDANCE WITH APPLICABLE LAW; (II)
THE OBLIGATIONS ARE NOT SUBJECT TO ANY SETOFF, DEFENSE, CLAIM, COUNTERCLAIM,
RECOUPMENT, OR AVOIDANCE AND/OR SUBORDINATION UNDER THE BANKRUPTCY CODE OR
OTHERWISE; AND (III) NEITHER BORROWER NOR ANY SUBSIDIARY GUARANTOR HOLDS ANY
CLAIMS AGAINST LENDER, , SUCCESSOR OR ASSIGN, OR AGAINST LENDER’S OFFICERS,
AGENTS, DIRECTORS, REPRESENTATIVES, ATTORNEYS, AND SUCCESSORS AND ASSIGNS
(COLLECTIVELY, THE “LENDER PARTIES”).  TO THE EXTENT THAT BORROWER OR ANY
SUBSIDIARY GUARANTOR HOLDS ANY CLAIMS AGAINST ONE OR MORE OF THE LENDER PARTIES,
INCLUDING BUT NOT LIMITED TO CLAIMS RELATING TO OR OTHERWISE ARISING FROM THE
LOAN DOCUMENTS AND ADMINISTRATION THEREOF OR COLLECTION OF AMOUNTS DUE
THEREUNDER, OR ANY APPLICATIONS, DISCUSSIONS, AND/OR COMMITMENTS TO ENTER INTO
ANY FINANCE TRANSACTIONS, WAIVER OR FORBEARANCE AGREEMENTS AND/OR AGREEMENTS
PRIOR TO THE DATE OF EXECUTION OF THIS AGREEMENT, AS CONSIDERATION FOR LENDER’S
UNDERTAKINGS UNDER THIS AGREEMENT, BORROWERS HEREBY UNCONDITIONALLY FOREVER
RELEASE, DISCHARGE, AND ACQUIT THE LENDER PARTIES OF ANY AND ALL CLAIMS,
BREACHES OF CONTRACT, DEBTS, SUITS, DEMANDS, CAUSES OF ACTIONS AND ACTIONS OF
ANY TYPE OR NOTICE WHICH AROSE OR ARE BASED ON OCCURRENCES OR TRANSACTIONS WHICH
TOOK PLACE PRIOR TO THE EFFECTIVE DATE OF THIS AGREEMENT, WHETHER KNOWN OR
UNKNOWN, CONTINGENT OR LIQUIDATED, SUSPECTED OR UNSUSPECTED, AT LAW OR IN
EQUITY, OR BASED IN CONTRACT OR TORT.  BORROWER AND EACH SUBSIDIARY GUARANTOR
ACKNOWLEDGE AND REPRESENT THAT THEY HAVE HAD THE OPPORTUNITY TO RECEIVE THE
ADVICE OF COUNSEL IN CONNECTION WITH THIS ACKNOWLEDGMENT AND RELEASE AND HAS
VOLUNTARILY ENTERED INTO THIS ACKNOWLEDGEMENT AND RELEASE.
 
EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN
 
 
5

--------------------------------------------------------------------------------

 
 
 
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 7.
 
BORROWERS ACKNOWLEDGE THAT BORROWERS HAVE NO RIGHT TO CURE EVENTS OF DEFAULT.
 
8.    Inconsistencies.  To the extent of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of the Credit
Agreement or the other Loan Documents, the terms and conditions of this
Agreement shall prevail.  All terms and conditions of the Credit Agreement and
the other Loan Documents not inconsistent herewith shall remain in full force
and effect and are hereby ratified and confirmed by Borrowers.  Notwithstanding
anything herein to the contrary, nothing herein shall be construed to affect the
waiver of the Designated Defaults under (and as defined in) the Forbearance and
First Amendment, and such waiver continues in full force and effect (subject, in
all respects, to the terms and conditions of such waiver set forth in the
Forbearance and First Amendment).
 
9.    Counterparts.  This Agreement may be executed by each party in
counterparts and may be delivered by facsimile or in electronic PDF sent via
e-mail, each of which shall be deemed to be an original and all of which, taken
together, shall constitute one agreement binding upon all parties.
 
10.    Binding Effect.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective permitted successors and
assigns.
 
11.    Status of Loan Documents.  Borrowers further agree that (a) all terms and
conditions of the Loan Documents remain in full force and effect, except as
expressly modified by the terms of this Agreement and (b) this Agreement
constitutes a Loan Document.
 
12.    No Waiver.  The execution, delivery and effectiveness of this Agreement
by Lender except as expressly provided in this Agreement to the contrary shall
be without prejudice to, or waiver of, any Defaults and Events of Default that
have occurred to date under the Loan Documents or occur with the passage of
time.  The execution of this Agreement shall not operate except as expressly
provided in this Agreement to the contrary as a waiver of any right, power or
remedy of Lender under any of the Loan Documents, nor constitute a waiver of any
provisions of any of the Loan Documents.  All of the provisions and covenants of
the Credit Agreement and other Loan Documents are and shall continue to remain
in full force and effect in accordance with the terms thereof and are hereby in
all respects ratified and confirmed, as amended by this Agreement.  Each
Borrower shall remain obligated to comply with all of its obligations contained
in each Loan Document to which it is a party, except as otherwise provided by
this Agreement and any other documents required by this Agreement.  This
Agreement and any other documents required by this Agreement shall be deemed to
be a Loan Document for all purposes under and in connection with this Agreement,
the Credit Agreement and the other Loan Documents.  This Agreement is not
intended to confer any rights or benefits on any Person other than the parties
hereto and their respective successors and assigns, except that the Lender
Parties are intended third-party beneficiaries of the acknowledgment and release
provisions hereof.
 
 
 
6

--------------------------------------------------------------------------------

 
 
13.    Choice of Law.  This agreement and the documents executed in connection
herewith shall in all respects be construed in accordance with, and governed by,
the internal laws of the Commonwealth of Pennsylvania, without regard to the
principles of conflicts of laws of such Commonwealth.
 
14.    Authority.  The signatories hereto represent and warrant that they have
full authority to execute this Agreement.
 
15.    Advice of Counsel.  The parties to this agreement have received the
advice of counsel in the negotiation and execution of this Agreement.
 
 
[signature pages follow]
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties are executing this Agreement as of the day and
year first above written.
 
 
BORROWER AND SUBSIDIARY GUARANTORS:
 
TASTY BAKING COMPANY
 
 
By: __________________________________________________ 
Name: ________________________________________________
Title: _________________________________________________
 
 
 
TBC FINANCIAL SERVICES, INC.
 
 
By: __________________________________________________ 
Name: ________________________________________________
Title: _________________________________________________
 
 
 
TASTY BAKING OXFORD, INC.
 
 
By: __________________________________________________ 
Name: ________________________________________________
Title: _________________________________________________
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
LENDER:
 
PIDC LOCAL DEVELOPMENT CORPORATION
 
 
By: __________________________________________________ 
Name: ________________________________________________
Title: _________________________________________________
 
 
 
 